Citation Nr: 1546114	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-17 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

These matters come before the Board of Veterans' Appeals  (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.  

The Veteran was previously represented by the American Legion, as reflected by a September 2006 "Appointment of Veterans Service Organization as Claimant's Representative" form (VA Form 21-22).  In July 2015, the Veteran revoked this representation and indicated that he wished to represent himself.  He has not submitted any form (VA Form 21-22 or Form 21-22a) appointing any other organization or individual as his representative.  Hence, the Veteran is now unrepresented. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence suggests that the Veteran's service-connected PTSD may have worsened since his last VA examination in September 2011.  For instance, he reported during the September 2011 examination that he and his wife were social and regularly got together with friends, that they occasionally took bus trips with senior groups, and that he was involved in church groups.  Also, the Veteran was not experiencing any impaired concentration, panic attacks, impaired memory, or hallucinations at the time of the September 2011 examination and a Global Assessment of Functioning (GAF) score of 65 was assigned.  However, a February 2012 letter and February 2013 examination report from E.W. Hoeper, M.D. indicate that the Veteran only occasionally socialized with just veterans and that he experienced panic attacks 2 to 3 times per week, impaired memory and concentration, and visual and auditory hallucinations.   Dr. Hoeper assigned a GAF score of 45 during the February 2013 examination.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected PTSD is triggered. 

Moreover, entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the Veteran submitted a formal claim for a TDIU (VA Form 21-8940) in January 2012 and indicated that he last worked in 2010 and was unable to secure or follow any substantially gainful occupation due to his service-connected PTSD. Entitlement to a TDIU was denied in a March 2014 rating decision and the Veteran did not appeal this determination.  Nevertheless, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and this issue is before the Board as part of the appeal for a higher initial rating for the service-connected PTSD.

There are some opinions of record pertaining to the impact of some of the Veteran's service-connected disabilities on his employability.  However, not all service-connected disabilities have been addressed.  Also, as explained above, the Veteran's PTSD may have worsened since his most recent examination.  While the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, see 38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of all his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Updated VA treatment records and complete records from Dr. Hoeper should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all updated VA treatment records, to include:

(a)  all records contained in the Durham Vista electronic records system dated from January 2006 through June 2008 and from September 2010 through the present; and
(b)  all records from any other sufficiently identified VA facility.

2.  With any necessary assistance from the Veteran, obtain complete records from Dr. Hoeper, including his initial October 22, 2008 examination and treatment on March 10, 2009.

3.  Then, schedule the Veteran for a VA psychiatric examination to assess the current severity of his psychiatric disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability, and fully describe the impact of the disability on his occupational and social functioning.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  Then schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities (coronary artery disease, PTSD, type II diabetes mellitus, and residuals of spontaneous right pneumothorax with chest tube insertion) on his ordinary activities, to include his employability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review. 

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale shall be given for all opinions and conclusions expressed.

5.  After completion of the above development, if a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




